 

Exhibit 10.2

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Escrow Agreement”), dated May 20, 2015 (the
“Effective Date”), is by and among Maglenta Enterpises Inc., a company
incorporated and existing in the Republic of Seychelles (“Maglenta”),
Champfremont Holding Ltd., a company incorporated and existing in the Republic
of Seychelles (“CHL”) (each of the foregoing individually, a “Seller” and,
collectively, “Sellers”), ТOT Group Russia LLC, a limited liability company
organized and existing under the laws of the Russian Federation, and/or its
assignee, and TOT Group Europe Ltd., a company organized and existing under the
laws of England and Wales, and/or its assignee (each of the foregoing
individually, a “Purchaser” and, collectively, the "Purchasers") and Reznick
Law, PLLC, with an address at 900 Third Avenue, 17th Floor, New York, New York
10022 (the “Escrow Agent”).

 

WITNESSETH

 

WHEREAS, concurrently herewith, Sellers and Purchasers entered into that certain
acquisition agreement (the “Acquisition Agreement”), attached hereto and made a
part hereof as Exhibit A, for the sale by Sellers to Purchasers of all of the
issued and outstanding Interests (as defined in the Acquisition Agreement) in
the Target Companies (as defined in the Acquisition Agreement); and

 

WHEREAS, the Purchasers have agreed to pay, as a first installment of the
Purchase Price (i) Three Million Six Hundred Thousand ($3,600,000) Dollars (the
“Cash Consideration”) and (ii) 4,768,212 (four million seven hundred sixty eight
thousand two hundred and twelve) shares of common stock of Net Element, Inc., a
Delaware corporation (“Net Element”) (the “Share Consideration”) in four
certificates as follows:

 

(1)715,232 shares of Net Element issued to Maglenta,

 

(2)79,470 shares, of Net Element issued to CHL ((1) and (2) are collectively the
“Held Shares”),

 

(3)3,576,159 shares of Net Element issued to Maglenta,

 

(4)397 351 shares, of Net Element issued to CHL,

 

(collectively, (i) and (ii) are the “Escrow Amount”); and

 

WHEREAS, to facilitate the transaction, the Purchasers have agreed to deposit
the Escrow Amount with the Escrow Agent.

 

NOW, THEREFORE, the Purchasers, Sellers, and the Escrow Agent agree as follows:

 

 

 

 

Section 1.            The Sellers and the Purchasers hereby appoint the Escrow
Agent as their agent to hold in escrow, and to administer the disposition of,
the Escrow Amount in accordance with the terms of this Escrow Agreement, and the
Escrow Agent accepts such appointment. On the Initial Closing Date, as defined
in the Acquisition Agreement, the Purchasers shall deliver the Escrow Amount to
the Escrow Agent. The Escrow Agent hereby agrees to hold the Escrow Amount in
accordance with the terms hereof and to act with respect to the Escrow Amount in
the manner hereinafter set forth. The Cash Consideration shall be wired in US
Dollars to:

 

PAY TO: First Republic Bank   111 Pine Street   San Francisco, CA 94111

 

CLIENT ACCOUNT NAME: Reznick Law, PLLC     CLIENT ACCOUNT NUMBER: 97300704586  
  SWIFT CODE: FRBBUS6S     REFERENCE: Maglenta Enterpises Inc., / Champfremont
Holding Ltd.

 

Section 2.            The Escrow Agent shall hold the Cash Consideration in a
segregated trust account of the Escrow Agent established and maintained in First
Republic Bank and the Share Consideration in a safe deposit box and shall
release same in the following manner:

 

(a)      Upon the receipt by the Escrow Agent of (1) true originals (if
originals, then the Escrow Agent shall deliver such originals to Net Element) or
true copies of all of the following documents, in each instance certified in a
sworn statement by a notary to be true and complete originals or copies, as
applicable of all of the following documents:

 

(i)A certificate containing information about a legal entity for “Инновационные
Платежные Технологии” (“IPT”), a limited liability company organized and
existing under the laws of the Russian Federation with OGRN (Principal State
Registration Number) 1147746539038 from the Unified State Registrar of Legal
Entities, in the form attached hereto and made a part hereof as Exhibit B. Under
the heading containing information about the members of the legal entity (which
is currently provided in Line 39), the document shall confirm that TOT Group
Russia LLC is the holder of one hundred (100%) percent interest in IPT (“IPT
Certificate”); and

 

(ii)A certificate containing information about a legal entity for “Payonline
System LLC” (“POS”), a limited liability company organized and existing under
the laws of the Russian Federation with OGRN (Principal State Registration
Number) 1097746015047, from the Unified State Registrar of Legal Entities in the
form attached hereto and made a part hereof as Exhibit C. Under the heading
containing information about the members of the legal entity (which is currently
provided in Line 39), the document shall confirm that TOT Group Russia LLC is
the holder of one hundred (100%) percent interest in POS (“POS Certificate”);
and

 

 

 

 

(iii)A certificate of shares of Brosword Holding Limited (“Brosword”), a Cyprus
company, in the form attached hereto and made a part hereof as Exhibit D,
certifying that TOT Group Europe, Ltd. is the holder of one thousand (1,000)
shares of Brosword (“Brosword Certificate”); and

 

(iv)A certificate of shares of Polimore Capital Limited (“Polimore”), a Cyprus
company, in the form attached hereto and made a part hereof as Exhibit E,
certifying that TOT Group Europe, Ltd. is the holder of one thousand (1,000)
shares of Polimore (“Polimore Certificate together with IPT Certificate, POS
Certificate and Brosword Certificate are collectively “Escrow Documents”).

 

Escrow Agent shall release, subject to the provisions set forth in Section 2(c)
below, the amount equal to the Cash Consideration less the Held Back Cash
Consideration (as defined below) as follows: ninety (90%) percent to Maglenta
and ten (10%) percent to CHL, and release the Share Consideration that does not
constitute the Held Shares to the party to whom the shares were issued.

 

Or (2) Upon the receipt by the Escrow Agent of joint written instruction signed
by all the Purchasers and the Sellers to release the Escrow Amount to either
Sellers or Net Element (as the case may be), the Escrow Agent shall release the
Escrow Amount to either the Sellers or Net Element (as so instructed in such
joint written instruction).

 

(b)      If not all documents listed in and in the form required in subsection
2(a) above, or joint instructions by all the Purchasers and Sellers to either
release the Escrow Amount or to hold same longer, have been received on or
before ninety (90) days after the Effective Date, the Escrow Agent shall return
on the next business day the Escrow Amount to Net Element as follows: (i) with
respect to the Share Consideration, the original share certificates representing
all of the Consideration Shares by FedEx to Net Element, Inc., 3363 NE 163rd
Street, Suite 705, North Miami Beach, Florida 33160, Attention: Chief Legal
Officer; and (ii) with respect to the Cash Consideration, the entire amount of
the Cash Consideration by wire transfer to:

 

PAY TO: CITIBANK N.A. 111, Wall Street New York CLIENT ACCOUNT NAME: Net
Element, Inc. CLIENT ACCOUNT NUMBER: 9135600738 ABA ROUTING: 266086554 WIRE
ROUTING:   021000089 REFERENCE: Transaction With Maglenta Enterpises Inc. /
Champfremont Holding Ltd.

 

 

 

 

(c)      Notwithstanding anything to the contrary contained herein, the Escrow
Agent shall not release (i) a portion of the Cash Consideration equal to Six
Hundred Thousand U.S. Dollars (US $600,000) (the “Held Back Cash Consideration”)
and (ii) the Held Shares until the Escrow Agent receives a true copy of the duly
executed by each of AnastasiaDate Ltd. and Brosword Holding Limited (only so
long as either Oleg Firer or Konstantin Zaripov, in each case as authorized
representative, executed such agreement on behalf of Brosword Holding Limited)
binding agreement between AnastasiaDate Ltd. and Brosword Holding Limited dated
after the Effective Date for payment processing services by Brosword Holding
Limited for Anastasiadate.com family of websites (the “New Anastasiadate.com
Agreement”). The Escrow Agent may assume that, upon receipt of a payment
processing services agreement dated after the Effective Date and duly executed
by each of AnastasiaDate Ltd. and Brosword Holding Limited (executed by Oleg
Firer or Konstantin Zaripov, in each case as authorized representative, on
behalf of Brosword Holding Limited), such agreement is the New Anastasiadate.com
Agreement. If the Escrow Agent does not receive such duly executed New
Anastasiadate.com Agreement by October 1, 2015, the Escrow Agent shall release
and deliver the Held Back Cash Consideration and the Held Shares to Net Element,
Inc. on the business day immediately following October 1, 2015.

 

Section 3.            The Escrow Agent shall be fully protected in taking any
action with respect to the Escrow Account (i) in accordance with this Escrow
Agreement, or (ii) as required by any court order, writ, judgment or decree.

 

The Escrow Agent shall be entitled to treat as genuine, and as the document it
purports to be, any letter, paper or other document furnished and certified by a
representative of Purchasers, Sellers or by a notary as provided in Section
2(a), as applicable, in writing as genuine, complete and accurate to it and
believed by the Escrow Agent to be genuine and to have been signed and presented
by the proper party or parties.

 

The Escrow Agent shall not be liable to anyone whomsoever by reason of any error
of judgment, or for any mistake of fact or law, or for anything which it may do
or refrain from doing in connection herewith unless caused by or arising out of
its own gross negligence, or willful misconduct. Each of the Purchasers and
Sellers shall indemnify and hold the Escrow Agent harmless from and against any
and all liability and expense which may arise out of any action taken or omitted
to be taken by the Escrow Agent in accordance with this Escrow Agreement, except
such liability and expense as may result from gross negligence, or willful
misconduct of the Escrow Agent.

 

Section 4            The Escrow Agent may at any time resign by giving ten (10)
business days’ prior written notice of resignation to both Purchasers and
Sellers and may be removed upon no less than ten (10) business days prior
written notice from both Purchasers and Sellers to Escrow Agent. Sellers and
Purchasers shall cooperate in providing guidance as to where to deposit both the
Cash Consideration and Share Consideration to Escrow Agent. In the event Escrow
Agent shall receive written notice from either a Court in the United States, or
from Purchasers and Sellers jointly advising the Escrow Agent that a litigation
over entitlement to the Escrow Amount has been commenced, and Escrow Agent is
still holding same, Escrow Agent may deposit the Escrow Amount with the Clerk of
the Court in which said litigation is pending, in which event (after such
deposit) the Escrow Agent shall have no further liability hereunder.

 

 

 

 

Section 5            All notices, instructions and other communications required
or permitted to be given hereunder, under the Exhibits attached hereto, or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been duly given if faxed with confirmation or emailed to the
parties to this Escrow Agreement, as follows:

 

If to the Escrow Agent: Reznick Law, PLLC   900 Third Avenue, 17th floor   New
York, New York 10022   Telephone: 212-490-5900   Fax: 646-349-2383   Email:
freznick@reznicklaw.com     If to Maglenta: Maglenta Enterpises Inc   Maglenta’
Representative   Althaus Legal LLC   12 B. Savvinsky, building 12, 119435,
Moscow, Russia   Telephone: +7 (499) 678-2298   Attention: Rostislav Shatenok,
Andrey Tsaruk   E-mail: rshatenok@althausgroup.ru     If to CHL: Champfremont
Holding Ltd   CHL’s Representative   Althaus Legal LLC   12 B. Savvinsky,
building 12, 119435, Moscow, Russia   Telephone: +7 (499) 678-2298   Attention:
Rostislav Shatenok, Andrey Tsaruk   E-mail: rshatenok@althausgroup.ru     If to
ТOT Group Russia LLC: ТOT Group Russia LLC   office 01, 54th Floor   Federation
Tower West   12, Presnenskaya emb.   Moscow, 123100, Russia   Telephone: +7 495
286 72 00   E-mail: kzaripov@netelement.com   Attention: Konstantin Zaripov,
General Director     If to TOT Group Europe Ltd.: TOT Group Europe Ltd.   Acre
House   11-15 William Road   London, England   NW1 3ER   Telephone: +44 7789
658193   E-mail: kzaripov@netelement.com   Attention: Konstantin Zaripov,
Company Director

 

 

 

 

Section 6.            This Escrow Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of law thereof. Each party hereby irrevocably submits to
the jurisdiction of the courts of the State of New York, sitting in New York
County, and the courts of the United States for the Southern District of New
York. Each party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court, any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum and the right to object, with respect to any such suit,
action or proceeding brought in any such court, that such court does not have
jurisdiction over such party. In any such suit, action or proceeding, each party
waives, to the fullest extent it may effectively do so, personal service of any
summons, complaint or other process and agrees that the service thereof may be
made by certified or registered mail, addressed to such party at its address as
set forth in the preamble hereinabove.

 

Section 7.             If any term or provision of this Escrow Agreement is held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms and provisions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term or provision.

 

Section 8.            To the extent that the provisions of this Escrow Agreement
conflict with the provisions of the Acquisition Agreement, the provisions of
this Escrow Agreement will govern. Any capitalized term not defined herein shall
have the meaning ascribed to it in the Acquisition Agreement.

 

Section 9.            This Escrow Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement. The exchange of copies of this Escrow Agreement and
of signature pages by facsimile transmission, pdf or other electronic means
shall constitute effective execution and delivery of this Escrow Agreement as to
the parties and may be used in lieu of the original Escrow Agreement for all
purposes (and such signatures of the parties transmitted by facsimile, pdf or
other electronic means shall be deemed to be their original signatures for all
purposes).

 

[No further text. Signature pages follow.]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Escrow Agreement as of
the date and year first above written.

 

SELLERS:

 

MAGLENTA ENTERPRISES INC.   CHAMPFREMONT HOLDING LTD           By: /s/ Evaline
Sophie Joubert   By: /s/ Nicos Hadjinicolaou Name: Evaline Sophie Joubert  
Name: Nicos Hadjinicolaou Title: Director   Title: Director

 

PURCHASERS:

 

TOT GROUP RUSSIA, LLC   TOT GROUP EUROPE LTD By: /s/ Konstantin Leonidovich
Zaripov   By: /s/ Konstantin Zaripov Name: Konstantin Leonidovich Zaripov  
Name: Konstantin Zaripov Title: General Director   Title: General Director

 

ESCROW AGENT:

 

Reznick Law, PLLC         By: /s/ Felix Reznick   Name: Felix Reznick   Title:
Managing Member  

 

 

 